 1 JENNIFER A. CLINGO, CA Bar No. 223831
   jennclingo@gmail.com
 2 CLINGO LAW GROUP
   7904 Santa Monica Blvd., Suite 100
 3 West Hollywood, CA 90046
   Telephone:   (323) 498-5225
 4 Facsimile:   (888) 779-6561
 5 Attorneys for Plaintiff
   LEANDRA CARDENAS
 6
   LINDA CLAXTON, CA Bar No. 125729
 7 linda.claxton@ogletree.com
   NICOLE R. McATEE, CA Bar No. 288700
 8 nicole.mcatee@ogletree.com
   OGLETREE, DEAKINS, NASH, SMOAK &
 9 STEWART, P.C.
   400 South Hope Street, Suite 1200
10 Los Angeles, CA 90071
   Telephone:     213.239.9800
11 Facsimile:     213.239.9045

12 Attorneys for Defendant
   BETHESDA LUTHERAN COMMUNITIES, INC.
13

14                             UNITED STATES DISTRICT COURT

15                            EASTERN DISTRICT OF CALIFORNIA

16 LEANDRA CARDENAS, an individual,            Case No. 1:18-cv-01429-LJO-SKO

17              Plaintiff,                     STIPULATION AND PROTECTIVE
                                               ORDER
18        v.
                                               (Doc. 16)
19 BETHESDA LUTHERAN COMMUNITIES,
   INC., a Wisconsin corporation; BETHESDA     Complaint Filed: July 18, 2018
20 LUTHERAN COMMUNITIES AUXILIARY,             Trial Date:       April 29, 2020
   a California corporation; BETHESDA          District Judge:   Hon. Lawrence J. O’Neill
21 LUTHERAN FOUNDATION, INC., a                                  Courtroom 4, Fresno
   Wisconsin corporation; and DOES 1 through   Magistrate Judge: Hon. Sheila K. Oberto
22 100, Inclusive,                                               Courtroom 7, Fresno

23              Defendants.

24

25

26
27

28


                               STIPULATION AND PROTECTIVE ORDER
 1          1.      PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential, proprietary or private
 3   information for which special protection from public disclosure and from use for any purpose other
 4   than pursuing this litigation may be warranted. Accordingly, the parties hereby stipulate to and
 5   petition the Court to enter the following Stipulated Protective Order. The parties acknowledge that
 6   this Order does not confer blanket protections on all disclosures or responses to discovery and that
 7   the protection it affords from public disclosure and use extends only to the limited information or
 8   items that are entitled to confidential treatment under the applicable legal principles.
 9          2.      GOOD CAUSE STATEMENT
10          Good cause exists for the entry of this stipulated pretrial protective order as follows:
11          In this action, plaintiff Leandra Cardenas ("Plaintiff") asserts claims for wrongful
12   termination, violation of Health and Safety Code section 1278.5, violation of Labor Code 1102.5,
13   violation of Labor Code 98.6, and violation of Business and Professions Code 17200. Based on the
14   nature of this case, the allegations asserted by Plaintiff, and the discovery requests anticipated in this
15   action, the parties reasonably anticipate that documents, materials, and other information to be
16   exchanged in discovery may reveal private, confidential, and/or proprietary information of
17   Defendant's business policies and practices, among other things. This action is likely to involve
18   personnel records, personnel policies, documents related to complaints regarding discrimination,
19   harassment, or retaliation, documents related to complaints regarding elder abuse and/or neglect,
20   documents related to any investigation into any complaints, medical records, trade secrets, valuable
21   research, development, commercial, financial, technical and/or proprietary information for which
22   special protection from public disclosure and from use for any purpose other than prosecution of this
23   action is warranted.
24          Such materials, to the extent they are discoverable in this action, could reveal confidential
25   information concerning: Defendant's employment practices, Defendant's business operations,
26   Defendant's services, Defendant's finances, Defendant's customers, Defendant's employees and their
27   confidential information, and information otherwise generally unavailable to the public, or which
28
                                                        1
                                    STIPULATION AND PROTECTIVE ORDER
 1   may be privileged or otherwise protected from disclosure under state or federal statutes, court rules,
 2   case decisions, or common law.
 3          Due to the nature of the information described herein, Defendant's business interests may
 4   suffer harm if such information is disclosed publicly. Potential harm that may result from the public
 5   disclosure of such information may include, but is not limited to, economic losses, loss of competitive
 6   advantages, and diminution of good-will. Accordingly, to expedite the flow of information, to
 7   facilitate the prompt resolution of disputes over confidentiality of discovery materials, to adequately
 8   protect information the parties are entitled to keep confidential, to ensure that the parties are
 9   permitted reasonable necessary uses of such material in preparation for and in the conduct of trial, to
10   address their handling at the end of the litigation, and serve the ends of justice, a protective order for
11   such information is justified in this matter. It is the intent of the parties that information will not be
12   designated as confidential for tactical reasons and that nothing be so designated without a good faith
13   belief that it has been maintained in a confidential, non-public manner, and there is good cause why
14   it should not be part of the public record of this case.
15          3.      ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
16          The parties further acknowledge, as set forth in Section 14.3, below, that this Stipulated
17   Protective Order does not entitle them to file confidential information under seal; Local Civil Rules
18   140, 141, and 141.1 and any Standing Orders of Judge Lawrence J. O’Neill and Hon. Sheila K.
19   Oberto set forth the procedures that must be followed and the standards that will be applied when a
20   party seeks permission from the court to file material under seal. There is a strong presumption that
21   the public has a right of access to judicial proceedings and records in civil cases. In connection with
22   non-dispositive motions, good cause must be shown to support a filing under seal. See Kamakana v.
23   City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp.,
24   307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577
25   (E.D. Wis. 1999) (even stipulated protective orders require good cause showing), and a specific
26   showing of good cause or compelling reasons with proper evidentiary support and legal justification,
27   must be made with respect to Protected Material that a party seeks to file under seal. The parties’
28   mere designation of Disclosure or Discovery Material as CONFIDENTIAL does not — without the
                                                        2
                                    STIPULATION AND PROTECTIVE ORDER
 1   submission of competent evidence by declaration, establishing that the material sought to be filed
 2   under seal qualifies as confidential, privileged, or otherwise protectable—constitute good cause.
 3           Further, if a party requests sealing related to a dispositive motion or trial, then compelling
 4   reasons, not only good cause, for the sealing must be shown, and the relief sought shall be narrowly
 5   tailored to serve the specific interest to be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d
 6   665, 677-79 (9th Cir. 2010). For each item or type of information, document, or thing sought to be
 7   filed or introduced under seal, the party seeking protection must articulate compelling reasons,
 8   supported by specific facts and legal justification, for the requested sealing order. Again, competent
 9   evidence supporting the application to file documents under seal must be provided by declaration.
10           Any document that is not confidential, privileged, or otherwise protectable in its entirety will
11   not be filed under seal if the confidential portions can be redacted. If documents can be redacted,
12   then a redacted version for public viewing, omitting only the confidential, privileged, or otherwise
13   protectable portions of the document, shall be filed. Any application that seeks to file documents
14   under seal in their entirety should include an explanation of why redaction is not feasible.
15           4.        DEFINITIONS
16                     4.1.   Action: this pending federal lawsuit, Case No. 1:18-cv-01429-LJO-SKO.
17                     4.2.   Challenging Party: a Party or Non-Party that challenges the designation of
18   information or items under this Order.
19                     4.3.   “CONFIDENTIAL” Information or Items: information (regardless of how it
20   is generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
21   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
22                     4.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
23   support staff).
24                     4.5.   Designating Party: a Party or Non-Party that designates information or items
25   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
26                     4.6.   Disclosure or Discovery Material: all items or information, regardless of the
27   medium or manner in which it is generated, stored, or maintained (including, among other things,
28
                                                        3
                                    STIPULATION AND PROTECTIVE ORDER
 1   testimony, transcripts, and tangible things), that are produced or generated in disclosures or responses
 2   to discovery.
 3                    4.7.    Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert witness
 5   or as a consultant in this Action.
 6                    4.8.    House Counsel: attorneys who are employees of a party to this Action. House
 7   Counsel does not include Outside Counsel of Record or any other outside counsel.
 8                    4.9.    Non-Party: any natural person, partnership, corporation, association or other
 9   legal entity not named as a Party to this action.
10                    4.10.   Outside Counsel of Record: attorneys who are not employees of a party to this
11   Action but are retained to represent a party to this Action and have appeared in this Action on behalf
12   of that party or are affiliated with a law firm that has appeared on behalf of that party, and includes
13   support staff.
14                    4.11.   Party: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their support staffs).
16                    4.12.   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
17   Material in this Action.
18                    4.13.   Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
20   organizing, storing, or retrieving data in any form or medium) and their employees and
21   subcontractors.
22                    4.14.   Protected Material: any Disclosure or Discovery Material that is designated as
23   “CONFIDENTIAL,” including personnel policies, personnel records, records containing
24   information regarding medical or other private information of third parties, documents related to any
25   complaints of harassment, discrimination, retaliation, and elder abuse/neglect and investigations into
26   such complaints, financial information of Defendant or third parties, and documents related to any
27   Collective Bargaining Agreement (including negotiations or grievances thereunder).
28
                                                         4
                                     STIPULATION AND PROTECTIVE ORDER
 1                  4.15.   Receiving Party: a Party that receives Disclosure or Discovery Material from
 2   a Producing Party.
 3          5.      SCOPE
 4          The protections conferred by this Stipulation and Order cover not only Protected Material (as
 5   defined above), but also (1) any information copied or extracted from Protected Material; (2) all
 6   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
 7   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
 8          Any use of Protected Material at trial shall be governed by the orders of the trial judge and
 9   other applicable authorities. This Order does not govern the use of Protected Material at trial.
10          6.      DURATION
11          Once a case proceeds to trial, information that was designated as CONFIDENTIAL or
12   maintained pursuant to this protective order used or introduced as an exhibit at trial becomes public
13   and will be presumptively available to all members of the public, including the press, unless
14   compelling reasons supported by specific factual findings to proceed otherwise are made to the trial
15   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
16   showing for sealing documents produced in discovery from “compelling reasons” standard when
17   merits-related documents are part of court record). Accordingly, the terms of this protective order do
18   not extend beyond the commencement of the trial.
19          7.      DESIGNATING PROTECTED MATERIAL
20                  7.1.    Exercise of Restraint and Care in Designating Material for Protection. Each
21   Party or Non-Party that designates information or items for protection under this Order must take
22   care to limit any such designation to specific material that qualifies under the appropriate standards.
23   The Designating Party must designate for protection only those parts of material, documents, items
24   or oral or written communications that qualify so that other portions of the material, documents,
25   items or communications for which protection is not warranted are not swept unjustifiably within the
26   ambit of this Order.
27          Mass, indiscriminate or routinized designations are prohibited. Designations that are shown
28   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                                                       5
                                   STIPULATION AND PROTECTIVE ORDER
 1   encumber the case development process or to impose unnecessary expenses and burdens on other
 2   parties) may expose the Designating Party to sanctions.
 3          If it comes to a Designating Party’s attention that information or items that it designated for
 4   protection do not qualify for protection that Designating Party must promptly notify all other Parties
 5   that it is withdrawing the inapplicable designation.
 6                  7.2.    Manner and Timing of Designations. Except as otherwise provided in this
 7   Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that qualifies for
 8   protection under this Order must be clearly so designated before the material is disclosed or
 9   produced.
10          Designation in conformity with this Order requires:
11                  (a)     for information in documentary form (e.g., paper or electronic documents, but
12   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
13   affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
14   each page that contains protected material. If only a portion of the material on a page qualifies for
15   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
16   appropriate markings in the margins).
17          A Party or Non-Party that makes original documents available for inspection need not
18   designate them for protection until after the inspecting Party has indicated which documents it would
19   like copied and produced. During the inspection and before the designation, all of the material made
20   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
21   identified the documents it wants copied and produced, the Producing Party must determine which
22   documents, or portions thereof, qualify for protection under this Order. Then, before producing the
23   specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
24   that contains Protected Material. If only a portion of the material on a page qualifies for protection,
25   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
26   markings in the margins).
27   ///
28   ///
                                                       6
                                   STIPULATION AND PROTECTIVE ORDER
 1                  (b)     for testimony given in depositions that the Designating Party identifies the
 2   Disclosure or Discovery Material on the record, before the close of the deposition all protected
 3   testimony.
 4                  (c)     for information produced in some form other than documentary and for any
 5   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
 6   container or containers in which the information is stored the legend “CONFIDENTIAL.” If only a
 7   portion or portions of the information warrants protection, the Producing Party, to the extent
 8   practicable, shall identify the protected portion(s).
 9                  7.3.    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
10   to designate qualified information or items does not, standing alone, waive the Designating Party’s
11   right to secure protection under this Order for such material. Upon timely correction of a designation,
12   the Receiving Party must make reasonable efforts to assure that the material is treated in accordance
13   with the provisions of this Order.
14          8.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
15                  8.1.    Timing of Challenges. Any Party or Non-Party may challenge a designation
16   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
17                  8.2.    Meet and Confer. The Challenging Party must first meet and confer with the
18   other Party, and if that does not resolve the issue, shall cooperate in promptly setting the matter before
19   the presiding judge.
20                  8.3.    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
21   stipulation pursuant to the Local Rules.
22                  8.4.    The burden of persuasion in any such challenge proceeding shall be on the
23   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or
24   impose unnecessary expenses and burdens on other parties) may expose the Challenging Party to
25   sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation, all
26   parties shall continue to afford the material in question the level of protection to which it is entitled
27   under the Producing Party’s designation until the Court rules on the challenge.
28   ///
                                                        7
                                    STIPULATION AND PROTECTIVE ORDER
 1          9.      ACCESS TO AND USE OF PROTECTED MATERIAL
 2                  9.1.   Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this Action only for
 4   prosecuting, defending or attempting to settle this Action. Such Protected Material may be disclosed
 5   only to the categories of persons and under the conditions described in this Order. When the Action
 6   has been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL
 7   DISPOSITION).
 8          Protected Material must be stored and maintained by a Receiving Party at a location and in a
 9   secure manner that ensures that access is limited to the persons authorized under this Order.
10                  9.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
11   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may disclose
12   any information or item designated “CONFIDENTIAL” only to:
13                  (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
14   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
15   information for this Action;
16                  (b)    the officers, directors, and employees (including House Counsel) of the
17   Receiving Party to whom disclosure is reasonably necessary for this Action;
18                  (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure
19   is reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement
20   to Be Bound” (Exhibit A) the court and its personnel;
21                  (d)    court reporters and their staff;
22                  (e)    professional jury or trial consultants, mock jurors, and Professional Vendors
23   to whom disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                  (f)    the author or recipient of a document containing the information or a custodian
26   or other person who otherwise possessed or knew the information;
27                  (g)    during their depositions, witnesses, and attorneys for witnesses, in the Action
28   to whom disclosure is reasonably necessary provided: (1) the deposing party requests that the witness
                                                       8
                                    STIPULATION AND PROTECTIVE ORDER
 1   sign the form attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential
 2   information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 3   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition
 4   testimony or exhibits to depositions that reveal Protected Material may be separately bound by the
 5   court reporter and may not be disclosed to anyone except as permitted under this Stipulated
 6   Protective Order; and
 7                  (h)      any mediators or settlement officers and their supporting personnel, mutually
 8   agreed upon by any of the parties engaged in settlement discussions.
 9           10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
10                  OTHER LITIGATION
11           If a Party is served with a subpoena or a court order issued in other litigation that compels
12   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party
13   must:
14                  (a)      promptly notify in writing the Designating Party. Such notification shall
15   include a copy of the subpoena or court order;
16                  (b)      promptly notify in writing the party who caused the subpoena or order to issue
17   in the other litigation that some or all of the material covered by the subpoena or order is subject to
18   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
19                  (c)      cooperate with respect to all reasonable procedures sought to be pursued by
20   the Designating Party whose Protected Material may be affected. If the Designating Party timely
21   seeks a protective order, the Party served with the subpoena or court order shall not produce any
22   information designated in this action as “CONFIDENTIAL” before a determination by the court
23   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s
24   permission. The Designating Party shall bear the burden and expense of seeking protection in that
25   court of its confidential material and nothing in these provisions should be construed as authorizing
26   or encouraging a Receiving Party in this Action to disobey a lawful directive from another court.
27   ///
28   ///
                                                       9
                                    STIPULATION AND PROTECTIVE ORDER
 1          11.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 2                  THIS LITIGATION
 3                  (a)     The terms of this Order are applicable to information produced by a Non-Party
 4   in this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
 5   connection with this litigation is protected by the remedies and relief provided by this Order. Nothing
 6   in these provisions should be construed as prohibiting a Non-Party from seeking additional
 7   protections.
 8                  (b)     In the event that a Party is required, by a valid discovery request, to produce
 9   a Non-Party’s confidential information in its possession, and the Party is subject to an agreement
10   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
11                          (1)     promptly notify in writing the Requesting Party and the Non-Party that
12   some or all of the information requested is subject to a confidentiality agreement with a Non-Party;
13                          (2)     promptly provide the Non-Party with a copy of the Stipulated
14   Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
15   description of the information requested; and
16                          (3)     make the information requested available for inspection by the Non-
17   Party, if requested.
18                  (c)     If the Non-Party fails to seek a protective order from this court within 14 days
19   of receiving the notice and accompanying information, the Receiving Party may produce the Non-
20   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
21   protective order, the Receiving Party shall not produce any information in its possession or control
22   that is subject to the confidentiality agreement with the Non-Party before a determination by the
23   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
24   seeking protection in this court of its Protected Material.
25          12.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
27   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
28   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
                                                       10
                                   STIPULATION AND PROTECTIVE ORDER
 1   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
 2   inform the person or persons to whom unauthorized disclosures were made of all the terms of this
 3   Order, and (d) request such person or persons to execute the “Acknowledgment an Agreement to Be
 4   Bound” attached hereto as Exhibit A.
 5          13.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6                  PROTECTED MATERIAL
 7          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
 8   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
 9   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
10   modify whatever procedure may be established in an e-discovery order that provides for production
11   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
12   parties reach an agreement on the effect of disclosure of a communication or information covered by
13   the attorney-client privilege or work product protection, the parties may incorporate their agreement
14   in the stipulated protective order submitted to the court.
15          14.     MISCELLANEOUS
16                  14.1.     Right to Further Relief. Nothing in this Order abridges the right of any person
17   to seek its modification by the Court in the future.
18                  14.2.     Right to Assert Other Objections. By stipulating to the entry of this Protective
19   Order, no Party waives any right it otherwise would have to object to disclosing or producing any
20   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
21   Party waives any right to object on any ground to use in evidence of any of the material covered by
22   this Protective Order.
23                  14.3.     Filing Protected Material. A Party that seeks to file under seal any Protected
24   Material must comply with Local Civil Rules 140, 141, and 141.1 and any Standing Orders of Judge
25   Lawrence J. O’Neill and Hon. Sheila K. Protected Material may only be filed under seal pursuant to
26   a court order authorizing the sealing of the specific Protected Material. If a Party’s request to file
27   Protected Material under seal is denied by the court, then the Receiving Party may file the
28   information in the public record unless otherwise instructed by the court.
                                                        11
                                     STIPULATION AND PROTECTIVE ORDER
 1          15.     FINAL DISPOSITION
 2          After the final disposition of this Action, as defined in paragraph 6, within 60 days of a written
 3   request by the Designating Party, each Receiving Party must return all Protected Material to the
 4   Producing Party or destroy such material. As used in this subdivision, “all Protected Material”
 5   includes all copies, abstracts, compilations, summaries, and any other format reproducing or
 6   capturing any of the Protected Material. Whether the Protected Material is returned or destroyed, the
 7   Receiving Party must submit a written certification to the Producing Party (and, if not the same
 8   person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by category,
 9   where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the
10   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format
11   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are
12   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
13   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
14   work product, and consultant and expert work product, even if such materials contain Protected
15   Material. Any such archival copies that contain or constitute Protected Material remain subject to
16   this Protective Order as set forth in Section 6 (DURATION).
17          16.     VIOLATION
18          Any violation of this Order may be punished by appropriate measures including, without
19   limitation, contempt proceedings and/or monetary sanctions.
20

21   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22

23   DATED: July 25, 2019                              CLINGO LAW GROUP
24

25
                                                       By: /s/ Jennifer A. Clingo
26                                                         Jennifer A. Clingo
27                                                     Attorneys for Plaintiff
                                                       LEANDRA CARDENAS
28
                                                       12
                                   STIPULATION AND PROTECTIVE ORDER
 1
     DATED: July 25, 2019                    OGLETREE, DEAKINS, NASH, SMOAK &
 2                                           STEWART, P.C.

 3

 4
                                             By: /s/ Nicole R. McAtee
 5                                               Linda Claxton
                                                 Nicole R. McAtee
 6
                                             Attorneys for Defendant
 7                                           BETHESDA LUTHERAN COMMUNITIES,
                                             INC.
 8
     IT IS SO ORDERED.
 9
10   Dated:   July 26, 2019                            /s/   Sheila K. Oberto   .
                                              UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             13
                              STIPULATION AND PROTECTIVE ORDER
 1                                                 EXHIBIT A
 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of _________________ [print or
 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the
 5   Stipulated Protective Order that was issued by the United States District Court for the Eastern District
 6   of California on [______] in the case of Leandra Cardenas v. Bethesda Lutheran Communities,
 7   Inc., et al., Case No. 1:18-cv-01429-LJO-SKO. I agree to comply with and to be bound by all the
 8   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply
 9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I
10   will not disclose in any manner any information or item that is subject to this Stipulated Protective
11   Order to any person or entity except in strict compliance with the provisions of this Order.
12          I further agree to submit to the jurisdiction of the United States District Court for the Eastern
13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even
14   if such enforcement proceedings occur after termination of this action.
15   I hereby appoint __________________________ [print or type full name] of
16   _______________________________________ [print or type full address and telephone number]
17   as my California agent for service of process in connection with this action or any proceedings
18   related to enforcement of this Stipulated Protective Order.
19
     Date: ______________________________________
20

21   City and State where sworn and signed: _________________________________
22

23   Printed name: _______________________________

24
     Signature: __________________________________
25

26
27

28
                                                      14
                                   STIPULATION AND PROTECTIVE ORDER
